 

EXHIBIT 10.5

 

[gumpissqyzmf000001.jpg]

IMAX CORPORATION

AMENDED AND RESTATED LONG-TERM INCENTIVE PLAN
FORM OF PERFORMANCE STOCK UNIT AWARD AGREEMENT

THIS PERFORMANCE STOCK UNIT AGREEMENT (the “Agreement”) is made effective as of
_________ (the “Date of Grant”) between IMAX Corporation, a Canadian corporation
(the “Company”), and _________ (the “Participant”).  

This Agreement sets forth the general terms and conditions of performance stock
units that vest upon the achievement of performance criteria (“PSUs”).  By
accepting the PSUs, the Participant agrees to the terms and conditions set forth
in this Agreement and the IMAX Corporation Amended and Restated Long-Term
Incentive Plan (the “IMAX LTIP”) as well as the Employment Agreement between
_________ and the Company, dated as of _________ (the “Employment Agreement”).

Capitalized terms not otherwise defined herein shall have the same meanings as
in the IMAX LTIP.

1.Grant of the PSUs.  Subject to the provisions of this Agreement and the IMAX
LTIP, the Company hereby grants to the Participant a target award comprised of
_________ PSUs subject to the performance measure or performance measures
detailed in Exhibit A (collectively, the “Target Award”), subject to adjustment
as set forth in the IMAX LTIP.  The number of PSUs to which the Participant will
be entitled as of the Scheduled Vesting Date (defined below) (the “Earned PSUs”)
will be based on (i) the Target Award and (ii) the Company’s performance against
the performance measures set forth on Exhibit A over a three-year performance
period extending from January 1 of the year of grant to December 31 of the
second year following the year of grant (the “Performance Period”), as well as
other terms and conditions of this Agreement.  Each Earned PSU gives the
Participant the unsecured right to receive, subject to the terms and conditions
of the IMAX LTIP and this Agreement, one Common Share.  The Participant shall
not be required to pay any additional consideration for the issuance of the
Common Shares upon settlement of the Earned PSUs.

2.Vesting Schedule.  Subject to the terms and conditions hereof, the Earned PSUs
shall vest in full promptly following the public disclosure of the Company’s
financial results for the second year following the year of grant (the
“Scheduled Vesting Date”), unless previously cancelled or forfeited in
accordance with the provisions of the IMAX LTIP or this Agreement.

3.Settlement.  Each Earned PSU shall be settled by delivery of one Common Share
within thirty (30) days following the Scheduled Vesting Date (the “Settlement
Date”); provided, however, that in no event shall settlement occur later than
March 15th of the year following the Scheduled Vesting Date.

4.Termination of Employment Generally.  In the event that the Participant’s
employment with the Company terminates for any reason, including termination
with or without Cause, resignation with or without Good Reason, death,
Disability or retirement (each term as defined in the Employment Agreement), the
Target Award shall be treated as set forth in the Employment Agreement.  

 

5.Termination upon Achievement of Service Factor.  If the Participant’s
employment with the Company terminates prior to the Scheduled Vesting Date as a
result of the Participant’s resignation after the achievement of the

1

--------------------------------------------------------------------------------

 

Service Factor, the PSUs shall continue to vest in accordance with the Scheduled
Vesting Dates.  For purposes of this Agreement, “Service Factor” shall mean the
Participant’s resignation (i) at or after attaining age 55 and (ii) following
the Participant’s continuous service with the Company or any of its Subsidiaries
and Affiliates for at least ten (10) years, or such other resignation by the
Participant that is deemed by the Committee to be an achievement of the Service
Factor, provided that the Participant provides the Company a six (6)-month
written notice of the Participant’s intent to resign.

6.Change of Control.  In the event of a Change of Control, the Target Award
shall be treated as set forth in the Employment Agreement or the IMAX LTIP, as
applicable.

7.Nontransferability of PSUs.  Unless otherwise determined by the Committee
pursuant to the terms of the IMAX LTIP, the PSUs may not be transferred,
pledged, alienated, assigned or otherwise attorned other than by last will and
testament or by the laws of descent and distribution or pursuant to a domestic
relations order, as the case may be.

8.Rights as a Shareholder.  The Participant shall have no rights as a
shareholder with respect to the Common Shares underlying the PSUs.  Upon
settlement, the Participant shall have all rights as a shareholder with respect
to the Common Shares delivered to the Participant, if any, including, without
limitation, voting rights and the right to receive dividends.  

9.Dividend Equivalents.  If, after the Date of Grant and prior to the applicable
Settlement Date, dividends with respect to the Common Shares are declared or
paid by the Company, the Participant, upon settlement of Earned PSUs in
accordance with Section 3, shall be entitled to receive dividend equivalents in
an amount, without interest, equal to the cumulative dividends declared or paid
on a Common Share, if any, during such period multiplied by the number of Earned
PSUs.  Dividend equivalents will be subject to the same terms and conditions of
this Agreement applicable to the Earned PSUs.  The dividend equivalents will be
paid on the applicable Settlement Date for the underlying Earned PSUs in cash or
Common Shares, as determined by the Company in its discretion.  If the
underlying Earned PSUs are cancelled prior to the applicable Settlement Date for
any reason, any accrued and unpaid dividend equivalents shall be cancelled.

10.No Entitlements.

(a)No Right to Continued Employment.  This Agreement does not constitute an
employment agreement and nothing in the IMAX LTIP or this Agreement shall modify
the terms of the Participant’s employment, including, without limitation, the
Participant’s status as an “at will” employee of the Company, if applicable.
None of the IMAX LTIP, the Agreement, the grant of the PSUs, nor any action
taken or omitted to be taken shall be construed (i) to create or confer on the
Participant any right to be retained in the employ of the Company, (ii) to
interfere with or limit in any way the right of the Company to terminate the
Participant’s employment at any time and for any reason or (iii) to give the
Participant any right to be reemployed by the Company following a termination of
employment for any reason.  

(b)No Right to Future Awards.  This award of PSUs and all other equity‑based
awards under the IMAX LTIP are discretionary.  This award does not confer on the
Participant any right or entitlement to receive another award of PSUs or any
other equity-based award at any time in the future or in respect of any future
period.

11.Taxes and Withholding.  The Participant must satisfy any federal, state,
provincial, local or foreign tax withholding requirements applicable with
respect to the settlement of the Earned PSUs. The Company may require or permit
the Participant to satisfy such tax withholding obligations through the Company
withholding Common Shares that would otherwise be received by such individual
upon settlement of the Earned PSUs.  The obligations of the Company to deliver
the Common Shares under this Agreement shall be conditioned upon the
Participant’s payment of all applicable taxes and the Company shall, to the
extent permitted by law, have the right to deduct any such taxes from any
payment of any kind otherwise due to the Participant.

2

--------------------------------------------------------------------------------

 

12.Breach of Restrictive Covenants.  If the Participant materially breaches any
of the restrictive covenants set forth in the Employment Agreement or any other
agreement with the Company or any of its Subsidiaries or Affiliates (including,
without limitation, any restrictive covenants relating to non-competition,
non-solicitation or confidentiality), then all of the PSUs (whether or not
vested) shall terminate and be cancelled without consideration being paid
therefor.

13.Securities Laws.  The Company shall not be required to issue Common Shares in
settlement of or otherwise pursuant to the Earned PSUs unless and until (i) the
Common Shares have been duly listed upon each stock exchange on which the Common
Shares are then registered; (ii) a registration statement under the Securities
Act of 1933, as amended, with respect to such Common Shares is then effective;
and (iii) the issuance of the Common Shares would comply with such legal or
regulatory provisions of such countries or jurisdictions outside the United
States as may be applicable in respect of the Earned PSUs. In connection with
the grant of the PSUs or vesting of the Earned PSUs, the Participant will make
or enter into such written representations, warranties and agreements as the
Committee may reasonably request in order to comply with applicable securities
laws or with this Agreement.

14.Miscellaneous Provisions.

(a)Notices.  Any notice necessary under this Agreement shall be addressed to the
Company in care of its Corporate Secretary at the principal executive office of
the Company and to the Participant at the address appearing in the records of
the Company for the Participant or to either party at such other address as
either party hereto may hereafter designate in writing to the
other.  Notwithstanding the foregoing, the Company may deliver notices to the
Participant by means of email or other electronic means that are generally used
for employee communications.  Any such notice shall be deemed effective upon
receipt thereof by the addressee.

(b)Headings.  The headings of sections and subsections are included solely for
convenience of reference and shall not affect the meaning of the provisions of
this Agreement.

(c)Counterparts.  This Agreement may be executed in two or more counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

(d)Incorporation of IMAX LTIP; Entire Agreement.  This Agreement, the Target
Award and the Earned PSUs shall be subject to the IMAX LTIP, the terms of which
are incorporated herein by reference, and in the event of any conflict or
inconsistency between the IMAX LTIP and this Agreement or the Employment
Agreement, the IMAX LTIP shall govern.  This Agreement, the Employment Agreement
and the IMAX LTIP constitute the entire agreement between the parties hereto
with regard to the subject matter hereof.  They supersede all other agreements,
representations or understandings (whether oral or written and whether express
or implied) that relate to the subject matter hereof.  The Participant
acknowledges receipt of the IMAX LTIP, and represents that the Participant is
familiar with its terms and provisions.  

(e)Amendments.  Subject to all applicable laws, rules and regulations, the
Committee shall have the power to amend this Agreement at any time provided that
such amendment does not adversely affect, in any material respect, the
Participant’s rights under this Agreement without the Participant’s
consent.  Notwithstanding the foregoing, the Company shall have broad authority
to alter or amend this Agreement and the terms and conditions applicable to the
PSUs without the consent of the Participant to the extent it deems necessary or
desirable in its sole discretion (i) to comply with or take into account changes
in, or rescissions or interpretations of, applicable tax laws, securities laws,
employment laws, accounting rules or standards and other applicable laws, rules,
regulations, guidance, ruling, judicial decision or legal requirement, (ii) to
ensure that the Earned PSUs are not subject to taxes, interest and penalties
under Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”), (iii) to take into account unusual or nonrecurring events or market
conditions, or (iv) in any other manner set forth in Section 15 of the IMAX
LTIP.  Any amendment, modification or termination shall, upon adoption, become
and be binding on all persons affected thereby without requirement for consent
or other action with respect thereto by any such person.  The Committee shall
give written notice to the Participant in accordance with Section 13(a) of any
such amendment, modification or termination as promptly as practicable after the
adoption thereof.  The foregoing shall not restrict the ability of the
Participant and

3

--------------------------------------------------------------------------------

 

the Company by mutual consent to alter or amend the terms of the PSUs in any
manner that is consistent with the IMAX LTIP and approved by the Committee.  

(f)Section 409A.

(i)The PSUs are intended to constitute “short-term deferrals” for purposes of
Section 409A of the Code and the regulations and guidance promulgated thereunder
(“Section 409A”).  If any provision of the IMAX LTIP or this Agreement would, in
the reasonable good faith judgment of the Committee, result or likely result in
the imposition on the Participant, a beneficiary or any other person of a
penalty tax under Section 409A, the Committee may modify the terms of the IMAX
LTIP or this Agreement, without the consent of the Participant, beneficiary or
such other person, in the manner that the Committee may reasonably and in good
faith determine to be necessary or advisable to avoid the imposition of such
penalty tax.  This Section 13(f) does not create an obligation on the part of
the Company to modify the IMAX LTIP or this Agreement and does not guarantee
that the Earned PSUs will not be subject to taxes, interest and penalties under
Section 409A.  

(ii)Notwithstanding anything to the contrary in the IMAX LTIP or this Agreement,
to the extent that the PSUs constitute deferred compensation for purposes of
Section 409A and Participant is a “Specified Employee” (within the meaning of
the Committee’s established methodology for determining “Specified Employees”
for purposes of Section 409A), no payment or distribution of any amounts with
respect to the Earned PSUs that are subject to Section 409A may be made before
the first business day following the six (6) month anniversary from the
Participant’s Separation from Service from the Company Group (as defined in
Section 409A) or, if earlier, the date of the Participant’s death.

(g)Successor.  Except as otherwise provided herein, this Agreement shall be
binding upon and shall inure to the benefit of any successor or successors of
the Company, and to any Permitted Transferee pursuant to Section 7.

(h)Choice of Law.  Except as to matters of federal law, this Agreement and all
actions taken thereunder shall be governed by and construed in accordance with
the laws of the State of New York (other than its conflict of law rules).

(i)Clawback. Any awards made pursuant to the IMAX LTIP shall be subject to
clawback or recoupment as permitted or mandated in the Employment Agreement and
by applicable law, rules, regulations or any Company policy as enacted, adopted
or modified from time to time.

 

[Signatures on Following Page]

4

--------------------------------------------------------------------------------

 

 

 

IMAX CORPORATION

 

 

 

 

 

By:

 

 

 

Name:

 

Robert Lister

 

Title:

 

Chief Legal Officer and Senior Executive Vice President

 

 

By:

 

 

 

Name:

 

Kenneth Weissman

 

Title:

 

Senior Vice President, Legal Affairs & Corporate Secretary

 

The undersigned hereby acknowledges having read the IMAX LTIP and this
Agreement, and hereby agrees to be bound by all the provisions set forth in the
IMAX LTIP and this Agreement.

 

Name (Printed):

 

 

Signature:

 

 

Date:  

 

 

 

5

--------------------------------------------------------------------------------

 

Exhibit A: Performance Vesting Criteria

[Note: To be included separately]

6